Title: From Thomas Jefferson to William Hilliard, 31 August 1825
From: Jefferson, Thomas
To: Hilliard, William


Dear Sir
Monticello
Aug. 31. 25.
Your favor of the 3d was duly recieved, and 4. of the 5. boxes of books have come safely to hand. nothing is heard yet, I believe, of the 5th probably the 4. might be as many as the waggon could take in, and the 5th may await another conveyance. in that, I expect is contained the volumes of some of the works which are missing. but this is conjecture only, for I have been confined to the house by indisposition upwards of 3. months, and am not likely soon to leave it. the 4. boxes have been opened, and the books arranged on their shelves, but having never seen them, I can say nothing of them myself. from the Professors who have examined those of their own department, I have recieved some complaints of old editions of some books of which later and better have been published. the Encyclopedia sent is particularly complained of by them, as being of an old and much inferior edition, one of them says it is little better than Chambers. I inclose some scraps of notes furnished the Librarian by mr Bonnycastle and mr Emmett, and something from the Librarian himself.I begin indeed to be uneasy on the subject of editions; because the value of the library will depend so essentially on the best choice of these. in selecting the editions of the Classics, I was very particular in seeking out and specifying the latest and best editions. they were, for the most part, German, and were specially those I wished. but as one of my objects, in preparing the catalogue, was to obtain an estimate of the probable cost of the whole, so, while setting down the prices which I found in the printed catalogues, I noted also the edition to which that price corresponded, merely as a reference, and not from attachment to that particular edition, for I was often satisfied there must be later and better. for this reason we gave a latitude to your discretion, meant chiefly for  this particular branch. and this was done the more willingly, as I understood, from the course of our conversation, that you contemplated going yourself  in person to Europe  on the execution  of our business. you observed particularly that the commission of 5. p.c., which we allowed, would not be a  sufficient inducement to the voyage, were it not that the other business of your House furnished additional considerations for your going personally. I hope that those to whom you transfer the trust may exercise it satisfactorily. it would be lamentable indeed if, after recieving from our legislature so handsome a donation, we should waste it on obsolete editions, no longer saleable in Europe or any where because superseded by better. I had no fear of this in your hands, and from your knolege of your correspondents, I trust you are without that fear yourself, and that they will not abuse your confidence. altho’ our catalogue was not as extensive as some others even in the US, yet I had hoped, from the richness of it’s composition and superiority of it’s editions, it would be inferior to none in value. and for this I will still rely on the attentions you will bestow on the conduct of your correspondents, and the instructions you will give them. as a general idea I will repeat that in the antient languages we are generally attached to the editions specified; in modern foreign  languages we have endeavored to search for, and name the best,  without much confidence that there may not be better, but, in English works, improved editions are always coming out so rapidly, that your researches and judgment were more relied on than our own information.—I do not mean to give you a moment’s uneasiness by these observations, and should quite miss my aim were that to take place. I only mean, by a frank communication of the state of my mind to enable you to act with more confidence on your part, when you know that there is no concealment on  mine.The want of books for the schools and most of all of  the proper Spanish books in your store here is much complained of by the Students and Professors. the demand the next year will be very great, and it is highly important you should learn as soon as possible the choice of the Professors as to the particular books they will recommend. Accept the assurance of my great esteem and respect.Th: Jefferson